Citation Nr: 0844551	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by abdominal/pelvic pain.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

 Appellant and appellant's friend


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1980 
to May 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2008, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of her 
claim.  A complete transcript is of record.  At that time, 
she also submitted additional evidence with a properly 
executed waiver of RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran's service medical records show that she was 
treated for abdominal pain and cramping on several occasions.  
In August 1980, she was diagnosed as having possible pelvic 
inflammatory disease (PID) and vaginitis.  In September 1980, 
findings included resolving urinary tract infection, chronic 
pain, and pelvic pain probably due to PID.  In October 1980, 
a laparoscopy was performed.  The veteran was diagnosed as 
having pelvic pain and endometriosis.  In November 1980, she 
was diagnosed as having pain possibly due to C.L. cyst, 
ovulation, endometriosis, and rule out early salphingitis.  
In November 1982, pelvic examination showed marked bacterial 
discharge with pain on motion of the cervix and marked 
tenderness over the uterus.  There were continuing complaints 
in December 1982 and May 1983.  The veteran underwent 
laparotomy for tubal pregnancy in August 1983.  In April 
1984, she was 18 weeks pregnant.  

After service, VA outpatient treatment records show that in 
October 2005 the veteran had a prior medical history of 
partial hysterectomy and a right oophorectomy for persistent 
vaginal bleeding.  The finding was uterine mass versus 
ovarian mass with computed tomography (CT) findings 
compatible with uterine ovarian mass.  She was again seen 
that month for abdominal pain.  The assessment was growing 
pelvic mass.  A complex cystic mass in the pelvis anterior 
and superior to the bladder was noted on CT scan, which was 
reported to most likely represent a hematoma.  She again 
complained of left lower quadrant pain in November 2005, with 
notation of a complex left ovarian cyst.  Bacterial vaginosis 
was diagnosed in March 2007.

The veteran was examined by VA in May 2007.  She reported 
having chronic pelvic pain and endometriosis since 1982.  By 
way of history it was noted that she had a partial 
hysterectomy in 2000 and a total hysterectomy and right 
oophorectomy for vaginal bleeding.  She reported still having 
abdominal pain since 1982.   

The veteran has testified, and the record confirms, that she 
has had pain and cramping since service.  However, she has 
not undergone a VA gynecological examination by a 
gynecologist to determine if her current complaints, 
including the hysterectomy that she underwent, are related to 
her in-service findings.  This should be accomplished on 
remand.  

On remand, the medical records relating to the veteran's 
partial hysterectomy in 2000 at Hollywood West Hospital and 
to her total hysterectomy in November 2005 at Jackson 
Memorial Hospital, as well as recent records from the VA 
Medical Center in Miami, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for any 
gynecological and/or abdominal problems 
from the VA Medical Center in Miami, 
dated from June 2007 forward.

2.  Make arrangements to obtain the 
veteran's treatment records related to 
her partial hysterectomy in 2000 at 
Hollywood West Hospital and to her total 
hysterectomy in November 2005 at Jackson 
Memorial Hospital.

3.  Thereafter, schedule the veteran for 
a VA examination by a gynecologist.  The 
claims file and a copy of this remand 
must be made available to the doctor for 
review and the doctor must indicate in 
the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  

The doctor should offer an opinion, 
with complete rationale, as to whether 
it is at least as likely as not (a 50 
percent probability or greater) that 
any current gynecological condition, 
including residuals of the veteran's 
hysterectomy, had its onset during 
service or is related to any in-service 
disease or injury.  

4.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the appellant and her 
representative with a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

